Name: Commission Regulation (EEC) No 3819/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  Europe
 Date Published: nan

 29 . 12 . 90 Official Journal of the European Communities No L 366/41 COMMISSION REGULATION 3819/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables betwen Portugal and the other Member States (1), and in particular Article 8 thereof, Whereas Regulation (EEC) No 3651 /90 laid down specific general rules for the supplementary trade mechanism that are to apply to exports to Portugal of products covered by Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1193/90 (3); whereas detailed rules of application should be adopted dealing with stat ­ istical surveillance and the issuing of STM licences and, if need be, of STM import licences during periods when the Portuguese market is sensitive ; Whereas licences are to be issued by the Portuguese authorities and to be valid solely for entry for consumption or for release for free circulation in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The provisions of this Regulation shall apply to exports from the Community as constituted on 3 1 December 1985 and from Spain to Portugal and imports from third countries into Portugal of the fruit and vegetable sector products listed in the Annex to Council Regulation (EEC) No 3647/90 (6) and subject to the supplementary trade mechanism (hereinafter callied 'STM'). Article 2 1 . Exports from the other Member States and imports from third countries of the products referred to in Article 1 shall be subject to statistical surveillance by the Portuguese authorities . Such surveillance shall be based on the monitoring of the quantities entering Portugal . 2 . For each product the Portuguese authorities shall periodically notify the Commission of the quantities imported from the Community as constituted on 31 December 1985 from Spain and those imported from third countries . Except where otherwise specified such notification shall be made monthly, by the fifth day of the month at the latest, for the previous month. Article 3 1 . During sensitive periods within the meaning of Article 3 of Regulation (EEC) No 574/86 shall apply to applications for and the issuing of the STM licences referred to in Article 4 of Regulation (EEC) No 3651 /90, except as otherwise provided for in this Regu ­ lation. 2 . However, (a) Article 2 ( 1 ) of Regulation (EEC) No 574/86 notwithstanding, the tolerance applicable shall be 2% ; (b) except where other arrangements are made under Article 6 (2) of Regulation (EEC) No 574/86, Article 19 ( 1 ) of Commission Regulation (EEC) Whereas in the case of licences used during sensitive periods reference should be made, wherever possible , to the provisions of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (4), as last amended by Regulation (EEC) No 4026/ 89 (5); Whereas , pursuant to Regulation (EEC) No 3651 /90, in order to provide the best conditions for trade, the periods during which licences are issued following a period for consideration should be kept to a minimum; C) OJ No L 362, 27 . 12 . 1990, p. 24. O OJ No L 118 , 20 . 5 . 1972, p. 1 . C) OJ No L 119, 11 . 5 . 1990, p. 43 . (4) OJ No L 57, 1 . 3 . 1986, p. 1 . (5) OJ No L 382 , 30 . 12 . 1989, p. 62 . 0) OJ No L 362, 27. 12 . 1990, p. 13 . 29 . 12 . 90No L 366/42 Official Journal of the European Communities  'Valid solely for release for free circulation in Portugalo (Regulation (EEC) No 3819/90 Article 6 (2)).'  'Valable uniquement pour une mise en libre pratique au Portugal (RÃ ¨glement (CEE) n ° 3819/90 art. 6 § 2),'  'Valido unicamente per l'immissione in libera pratica in Portogallo (Regolamento (CEE) n ° , 3819/90 art. 6 § 2),'  'Alleen geldig voor het in het vrije verkeer brengen in Portugal (Verordening (EEG) nr. 3819/90 , artikel 6, lid 2),'  'VÃ ¡lido apenas para uma colocaÃ §Ã £o em livre prÃ ¡tica em Portugal (Regulamento n? 3819/90, n? 2 do artigo 6?),' No 3719/88 (') shall apply to the issuing of STM licences . Article 4 STM licences shall be valid for 30 days from their date of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3719/88 except during periods when Article 6 (2) of Regulation (EEC) 574/86 has been made applicable . Article 5 1 . The Portuguese authorities shall notify to the Commission on the first working day of each week the quantities and description of the products in accordance with the combined nomenclature, as well as the CN code of the products for which STM licences were issued during the previous week. 2 . If Article 6 (2) of Regulation (EEC) No 574/86 is applied notification shall be according to the provisions of that Article. Article 6 1 . When during a sensitive period it is decided to make release for free circulation in Portugal of the products referred to in Article 1 subject to presentation of an STM import licence the provisions of Article 10 of Regulation (EEC) No 574/86 shall be applicable . 2 . However, (a) one of the following entries shall be made in box 20 of the licence : (b) except where other arrangements are made under Article 10 (6) of the abovementioned Regulation Article 19 ( 1 ) of Regulation (EEC) No 3719/ 88 shall apply to the issuing of STM import licences . 3 . STM import licences shall be valid for thirty days from their date of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3719/88 except during periods when Article 10 (6) of Regulation (EEC) No 574/86 has been made applicable. 4 . The Portuguese authorities shall notify to the Commission on the first working day of each week the quantities and description of the products in accordance with the combined nomenclature, as well as the CN code of the products for which STM import licences were issued during the previous week. If Article 10 (6) of Regulation (EEC) No 574/86 is applied notification shall be made every day. Article 7 Portugal shall, by 30 November each year, send to the Commission production and consumption forecasts for the following year for each product subject to the STM. Article 8 This Regulation shall enter into force on 1 January  'Valido Ã ºnicamente para el despacho a libre practica en Portugal (Reglamento (CEE) n ° 3819/90 art. 6 apar. 2),'  'Kun gyldig for overgang til fri omsÃ ¦tning i Portugal (forordning (EÃF) nr. 3819/90, artikel 6, stk. 2)y  'GÃ ¼ltig nur fÃ ¼r die Abfertigung zum freien Verkehr in Portugal (Verordnung (EWG) Nr. 38 19/90 Artikel 6 Absatz 2),'  'Ã ­Ã ³Ã ºÃ Ã Ã ¿ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¸Ã ­Ã Ã · Ã Ã µ Ã µÃ »Ã µÃ Ã ¸Ã µÃ Ã · Ã ºÃ ½Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã ± Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã Ã »Ã ¯Ã ± (Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3819/90 Ã ¬Ã Ã ¸Ã Ã ¿ 6 (2)).' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 331 , 2 . 12 . 1988 , p. 1 .